Peters, C. J.
The defendants are indicted for causing the death of Lawrence J. Garcelon by their negligence. The alleged negligence is that a saloon car was attached to a train of passenger cars in such a manner that a space was left between the saloon car and the car in front of it, through which the deceased fell. He was a passenger on an excursion train returning from Old Orchard to Farmington, and was last seen, at the 'station of Livermore Falls, by another passenger who says he saw Mm at that station getting on the train just as it was put in motion. Other passengers saw Mm before reacMng Livermore Falls, passing tlrrough a car in the direction of the rear of the train, about midway of the train. Notliing more was seen or heard of Mm until Ms dead body was discovered on the track by section men on the next morning. There was notMng said or done by Mm indicating any purpose of going to the rear of the train. There was no necessity for Ms going there. There were vacant seats in the passenger cars. The night was dark, and the train was moving rapidly between stations. Plis body was found about four miles from Livermore Falls station and on the homeward side of still another station which had been touched by the train, on the track about midway between the rails, at a point in the road where there is quite a sharp curve, lying on Ms back, with his legs drawn *91up and his left arm crushed above the elbow joint. There was no fracture of the skull, but there was a scalp wound on the back of his head, and there were bruises on his left side, and his clothing was badly torn.
The plaintiff contends that it is inferentially and circumstantially proved that the death was caused by the deceased falling between the saloon and a passenger car, the space between the two being by the estimation of witnesses about one foot and a half wide. The grounds upon -which the inference is to he based, are that he could not have fallen between any of the passenger cars because they were closely connected by the Miller patent platforms, and because his body would not bave been found on the track if he had been thrown sideways of any of the platforms between passenger cars. And it is contended that this position is strengthened by the circumstance that the deceased was thrown from the train at or near a curve in the road, where the motion of the cars would combine with the Miller platforms in preventing the body from falling upon the track, if the fall bad been between passenger cars.
Whilst there may be some plausibility in these suggestions, they seem to us to fall short of establishing the alleged negligence, and that the death was caused thereby. It cannot be considered more than conjecture that the death was caused in the manner alleged. There are many ways in which the accident might be produced without any blame on the part of the defendants. He may not have been instantly killed, and in an insensible condition may have got himself upon the track after the injury, or may have been carried there by his clothing being caught by some part of the car or its running gear, and whether the motion of the train would carry him off the track or upon it would somewhat depend upon the resistance he may have at the moment exerted against falling, and the manner of such resistance, and other explanations or suppositions about the matter might be possible.
Moreover, no one knows, nor is there a thing to indicate, what care he was exercising, or what he was doing or attempting to do, at the time of the accident. There were persons in the saloon car, and they saw or heard, nothing which led, them to suppose *92there had been this catastrophe. As before intimated, there seems to have been no occasion for his going to the saloon car. That car was evidently not intended for the use of passengers on that day, and was hitched to the train at Leeds Junction, to be transported to the upper end of the railroad route.
Further, we think it some evidence of carelessness on the part of the deceased, that he was rambling through the cars on such an occasion, in a dark night when the train was running swiftly, on a road having frequent and sharp curves, unless there be some excuse or justification for it more than mere restlessness or curiosity. Persons traveling on railroads should know something about cars and trains and their movements, and of the impropriety of exposing themselves unnecessarily to danger. It has been frequently held that it is improper for a passenger to loiter on the platform of a moving car, and passing from car to car is just as hazardous.
There is no need of our noticing the point, whether it was improper to transport the saloon ear in that way on that night, or not. That question we pass as immaterial to the result.

Nonsuit confirmed.

Walton, Daneorth, Virgin, Emery and Haskell, JJ., concurred.